FILED
                           NOT FOR PUBLICATION
                                                                               APR 8 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LACEY ANN GREEN,                                 No.     17-35346

              Plaintiff-Appellant,               D.C. No. 3:15-cv-02316-JO

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                             Submitted April 6, 2020**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges

      Lacy Green appeals the district court’s order affirming the Social Security

Administration’s denial of Green’s applications for disability benefits. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the agency for substantial evidence and legal error. Garrison v. Colvin, 759
F.3d 995, 1009-10 (9th Cir. 2014). We affirm.

      The ALJ erred by not specifically asking the vocational expert whether his

opinion was consistent with the Dictionary of Occupational Titles (DOT).

Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir. 2007). However, there is no

conflict between the DOT and the vocational expert’s opinion or Green’s social

limitations. The DOT specifically provides that a small products assembler

position involves no significant interaction with other people. Dictionary of

Occupational Titles § 706.684-011 (4th ed.1991). Therefore, the procedural error

is harmless. Massachi, 486 F.3d at 1154 n.19.

      AFFIRMED.




                                          2